Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Davion Latrone Young, Appellant                       Appeal from the 6th District Court of Lamar
                                                       County, Texas (Tr. Ct. No. 26371).
 No. 06-16-00147-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Davion Latrone Young, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 26, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk